                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Trinity Hospitals, Inc., and                  )
Trinity Health, Inc.,                         )
                                              )
               Plaintiffs,                    )      ORDER
                                              )
       vs.                                    )
                                              )
The Markham Group, LLC, Bruce                 )
Sinclair, Christopher Todd Coon,              )      Case No. 1:17-cv-237
and Doe No. 1,                                )
                                              )
                       Defendants.            )


       On November 15, 2019, plaintiffs filed a report advising the court on the status of their

efforts to locate Mr. Coon and ascertain the identity of “Doe No. 1.” They also requested additional

time to conduct their search.

       The court GRANTS plaintiffs’ request (Doc. No. 77). Plaintiffs shall file another status

report with the court by January 17, 2020.

       IT IS SO ORDERED.

       Dated this 18th day November, 2019.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
